Case 2:10-cv-12134-DPH-EAS ECF No. 92, PageID.1880 Filed 02/17/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

 AMERICAN FREEDOM DEFENSE
 INITIATIVE; et al.,                         No. 2:10-cv-12134-DPH-EAS

              Plaintiffs,
                                             Hon. Denise Page Hood
        v.

 SUBURBAN MOBILITY AUTHORITY
 for REGIONAL TRANSPORTATION
 (“SMART”), et al.,

              Defendants.


                STIPULATED ORDER OF JUDGMENT
__________________________________________________________________
AMERICAN FREEDOM LAW CENTER                  SMART
Robert J. Muise, Esq. (P62849)               Avery E. Gordon, Esq. (P41194)
P.O. Box 131098                              535 Griswold Street, Suite 600
Ann Arbor, MI 48113                          Detroit, MI 48226
                                             agordon@smartbus.org
rmuise@americanfreedomlawcenter.org
                                             (313) 223-2100
(734) 635-3756
                                             VANDEVEER GARZIA, P.C.
David Yerushalmi, Esq.                       Christian E. Hildebrandt (P46989)
2020 Pennsylvania Avenue NW                  1450 W. Long Lake Road,
Suite 189                                    Suite 100
Washington, D.C. 20006                       Troy, MI 48098
dyerushalmi@americanfreedomlawcenter.org     childebrandt@vgpclaw.com
(646) 262-0500                               (248) 312-2800
Counsel for Plaintiffs                 Counsel for Defendants
__________________________________________________________________
Case 2:10-cv-12134-DPH-EAS ECF No. 92, PageID.1881 Filed 02/17/21 Page 2 of 5




      Plaintiffs American Freedom Defense Initiative, Pamela Geller, and Robert

Spencer (“Plaintiffs”), by and through undersigned counsel, and Suburban

Mobility Authority for Regional Transportation (“SMART”), John Hertel, and

Beth Gibbons (“Defendants”), by and through undersigned counsel, (collectively

the “parties”), hereby approve the entry of the attached Judgment.

      In support, Plaintiffs state as follows:

            1.     Pursuant to this Court’s Order of December 11, 2020 (Doc. No.

      90), the Sixth Circuit’s unanimous decision in American Freedom Defense

      Initiative v. Suburban Mobility Authority, 978 F.3d 481 (6th Cir. 2020), Rule

      58(d) of the Federal Rules of Civil Procedure, and E.D. Mich. LR 58.1,

      Plaintiffs are entitled to declaratory and injunctive relief, nominal damages,

      and their reasonable costs, including attorneys’ fees, as the prevailing

      plaintiff pursuant to 42 U.S.C. § 1988.

            2.     More specifically, Plaintiffs are entitled to the entry of a

      judgment in their favor as follows: (1) Declaratory Relief: a declaration that

      Defendants violated Plaintiffs’ right to freedom of speech protected by the

      First Amendment; a declaration that SMART’s restriction on “political”

      advertising as set forth in its Advertising Guidelines is unreasonable in

      violation of the First Amendment; and a declaration that SMART’s scorn-or-

      ridicule restriction as set forth in its Advertising Guidelines is viewpoint
Case 2:10-cv-12134-DPH-EAS ECF No. 92, PageID.1882 Filed 02/17/21 Page 3 of 5




      based in violation of the First Amendment; (2) Injunctive Relief: an

      injunction enjoining the challenged restrictions and their enforcement

      against Plaintiffs’ “Leaving Islam” advertisement; (3) Nominal Damages: an

      award of nominal damages in the amount of $3 ($1 per Plaintiff) for the loss

      of Plaintiffs’ constitutional rights; and (4) Attorneys’ Fees and Costs: an

      award of attorneys’ fees and costs in the amount of $207,500.

      Defendants hereby approve the form and content of the Judgment.

      Respectfully submitted this 8th Day of January 2021.

 AMERICAN FREEDOM LAW CENTER                   SMART

 By: Robert J. Muise                           By: Avery E. Gordon
 Robert J. Muise, Esq. (P62849)                Avery E. Gordon, Esq. (P41194)
 David Yerushalmi, Esq.
                                               VANDEVEER GARZIA, P.C.
 Counsel for Plaintiffs
                                               By: Christian E. Hildebrandt
                                               Christian E. Hildebrandt (P46989)

                                               Counsel for Defendants
Case 2:10-cv-12134-DPH-EAS ECF No. 92, PageID.1883 Filed 02/17/21 Page 4 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN


 AMERICAN FREEDOM DEFENSE
 INITIATIVE; et al.,                          No. 2:10-cv-12134-DPH-EAS

             Plaintiffs,                      Hon. Denise Page Hood

       v.                                     JUDGMENT

 SUBURBAN MOBILITY
 AUTHORITY for REGIONAL
 TRANSPORTATION (“SMART”), et
 al.,

             Defendants.


      This action comes before the Court on remand from the U.S. Court of

Appeals for the Sixth Circuit, which rendered its opinion in American Freedom

Defense Initiative v. Suburban Mobility Authority, 978 F.3d 481 (6th Cir. 2020).

      Based on the opinion of the Sixth Circuit,

      IT IS ORDERED AND ADJUDGED that this Court’s order granting

summary judgment to Defendants and denying summary judgment to Plaintiffs

(Doc No. 83) is REVERSED and judgment is hereby entered in Plaintiffs’ favor on

their First Amendment claims.

      Accordingly, the Court hereby declares that, pursuant to the opinion of the

Sixth Circuit, Defendants violated Plaintiffs’ right to freedom of speech protected

by the First Amendment. The Court further declares, consistent with the Sixth
                                         1
Case 2:10-cv-12134-DPH-EAS ECF No. 92, PageID.1884 Filed 02/17/21 Page 5 of 5




Circuit opinion, that SMART’s Advertising Guidelines restricting “political”

advertisements and advertisements “likely to hold up to scorn or ridicule any

person or group of persons” violate the Free Speech Clause of the First

Amendment and are hereby enjoined.

      IT IS FURTHER ORDERED AND ADJUDGED that in addition to

declaratory and injunctive relief, Plaintiffs are entitled to nominal damages in the

amount of $3.00 and an award of reasonable attorneys’ fees and costs in the

amount of $207,500.00.

      So Ordered.


Dated: February 17, 2021              s/Denise Page Hood
                                      United States District Judge




                                         2
